Citation Nr: 1752086	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  04-03 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a right leg muscle injury.

2. Entitlement to an initial compensable rating for limitation of flexion of the right thigh.

3. Entitlement to an initial compensable rating for limitation of extension of the right thigh.

4. Entitlement to service connection for a low back disability, to include as secondary to a service-connected right leg muscle injury.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2003 and September 2013 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  The procedural history of the case includes appeals to the United States Court of Appeals for Veterans Claims (Court) and several Board remands. 

The Veteran testified concerning the issue of entitlement to service connection for a low back disability at a hearing before the undersigned Veterans Law Judge in July 2005.  A transcript of the hearing is of record.

The issues of entitlement to higher initial ratings for the right leg muscle injury, limitation of flexion of the right thigh, and limitation of extension of the right thigh are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's lumbosacral strain was incurred during his active service.
CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for lumbosacral strain are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his low back disability is due to service or is secondary to his service-connected right leg muscle injury.  

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

On VA examination in August 2017 the examiner provided a diagnosis of lumbosacral strain.  The Veteran testified during Board hearing that his doctor told him that his low back symptoms relate back to his muscle injury in service.  He explained that the doctor said that his symptoms would not have changed over 20 years and that his muscle injury during service in the right hip area affected his lower back.  The Veteran is competent to report observable symptoms and a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is competent to state that the back pain he experiences today is similar to the one he suffered in service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

The Veteran's testimony and statements as to ongoing back pain since service are also credible as they are consistent with his circumstances of service where he was treated on multiple occasions for a right hip and thigh condition.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The evidence also includes a VA x-ray in February 2011 that shows osteoporosis of the lumbar spine.  However, VA is precluded from differentiating between the symptoms of the Veteran's lumbosacral strain and those of his other low back disability in the absence of clinical evidence that clearly shows such a distinction.  See Mittleider v. West, 11 Vet. Ap. 181, 182 (1998).  As in the instant case it is not possible to distinguish the effects of lumbosacral strain from other low back conditions, the reasonable doubt doctrine dictates that all symptoms be attributed to the lumbosacral strain.  Id.  

The Board notes that there are unfavorable VA opinions dated in February 2015 and August 2017.  The February 2015 VA opinion need not be further addressed as the Board in the July 2017 remand found it to be inadequate.  As for the August 2017 VA opinion is inadequate because it is inherently inconsistent as the examiner acknowledged the Veteran's diagnoses of a low back strain and osteoporosis while stating that there is no diagnosis of a lower back condition.  Thus this opinion is of minimum probative value.

The Board also acknowledges that in a July 2014 questionnaire the Veteran's doctor stated that his hip problems cause back pain.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least equipoise on the question of a nexus between service and the Veteran's low back disability diagnosed as lumbosacral strain.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for lumbosacral strain is granted.  


REMAND

In a July 2017 remand, the Board instructed that the Veteran be afforded a VA joint examination that complies with Correia v. McDonald, 28 Vet. App. 158 (2016), i.e. joint testing for pain on active and passive motion, in weight-bearing and non-weight-bearing, and range of motion measurements of the opposite undamaged joint.  Such findings were not fully provided on the August 2017 VA examination as the examiner did not clearly provide the specific range of motion findings in order to properly evaluate pain on active motion and with weight bearing.  Thus, the examination is not adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Confirm with the Veteran's attorney that his current mailing address is on Main Street in Charlottesville, VA as indicated in his letter dated on January 28, 2016.  Afterwards send a copy of the SSOC dated on October 5, 2017 to the attorney's current address.  

2. Obtain any further outstanding VA treatment records.

3.  Schedule the Veteran to return to examiner who performed the August 2017 examination, if possible, to ascertain the current severity of his right leg muscle injury, limitation of flexion of the right thigh, and limitation of extension of the right thigh. (If this examiner is not available, schedule the Veteran for a new examination.  In assessing the severity of the right leg muscle injury and its residuals, the examiner must provide the range of motion measurements that are painful on both active and passive motion, and in weight bearing and non-weight bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4. The AOJ must review the medical opinion/examination obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

5. Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his attorney should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


